 

REVOLVING NOTE

 

$24,000,000.00 May 31, 2012

 

FOR VALUE RECEIVED, the undersigned, Frederick’s of Hollywood Group Inc., a New
York corporation (“Group”), FOH Holdings, Inc., a Delaware corporation
(“Parent”), Frederick’s of Hollywood Inc., a Delaware corporation
(“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada corporation
(“Stores”), and Hollywood Mail Order, LLC, a Nevada limited liability company
(“Mail Order” and together with Group, Parent, Frederick’s and Stores,
individually, each individually a “Borrower”, and collectively, the
“Borrowers”), hereby jointly and severally promise to pay to the order of SALUS
CAPITAL PARTNERS, LLC (“Lender”), on the Termination Date described in the
Credit and Security Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and entered into between Borrowers and Lender, at Lender’s office at
197 First Avenue, Suite 250, Needham, MA 02494, or at any other place designated
at any time by the Lender, in lawful money of the United States of America and
in immediately available funds, the principal sum of TWENTY FOUR MILLION AND
NO/100 DOLLARS ($24,000,000.00) or the aggregate unpaid principal amount of all
Advances under the Line of Credit (as defined in the Credit Agreement),
whichever is less, on such date or dates as are required by the Credit
Agreement, and to pay interest on the unpaid principal amount from time to time
outstanding hereunder, in like money, at such office at the rates and at such
times as are set forth in the Credit Agreement. This Revolving Note may be
prepaid only in accordance with the Credit Agreement.

 

This Revolving Note is the Revolving Note referred to in the Credit Agreement,
and is subject to the terms of the Credit Agreement, which provides, among other
things, for the acceleration of this Revolving Note. This Revolving Note is
secured, among other things, by the Credit Agreement and the Security Documents
as defined in the Credit Agreement, and by any other security agreements,
mortgages, deeds of trust, assignments or other instruments or agreements that
may subsequently be given for good and valuable consideration as security for
this Revolving Note.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS (OTHER THAN CONFLICT LAWS) OF THE STATE OF NEW YORK.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, each of the Borrowers has caused this Revolving Note to be
executed and delivered by its duly authorized officer on the date first above
written.

 

  FREDERICK’S OF HOLLYWOOD GROUP   INC.         By: s/ Thomas Rende     Thomas
Rende     Chief Financial Officer         FOH HOLDINGS, INC.         By: s/
Thomas Rende      Thomas Rende     Chief Financial Officer         FREDERICK’S
OF HOLLYWOOD, INC.         By: s/ Thomas Rende      Thomas Rende     Chief
Financial Officer         FREDERICK’S OF HOLLYWOOD STORES,   INC.         By: s/
Thomas Rende      Thomas Rende     Chief Financial Officer         HOLLYWOOD
MAIL ORDER, LLC         By: s/ Thomas Rende      Thomas Rende     Chief
Financial Officer

 

[Signature Page to Revolving Note]

 

 

 

